DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3, 6-11, and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-21 of copending Application No. 16/563,994 in view of Negami (JP 2006-332373 A1, Machine Translation) in view of Hiraga (JP 2017059656 A, Machine Translation).
 Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a substantially similar solar device with the exception of a substrate in contact with the n-type electrode. Negami discloses that a substrate can be placed over an n-type electrode in a heterojunction solar cell. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claims 1-2 and 4-21 of copending Application No. 16/563,994 to have a substrate over the n-type electrode in the heterojunction solar cell as disclosed by Negami because Negami discloses it is known to do so and doing so will protect the solar cell. 
Furthermore, Hiraga discloses a glass layer over the p-type metal oxide electrode. 
It would have been an obvious to one of ordinary skill in the art at the time the invention was made to couple a glass layer over the p-type electrode of claims 1-2 and 4-21 of copending Application No. 16/563,994 because the glass will provide an extra degree of protection.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the glass layer to be within the claimed range because it will allow for optimization of cost and degree of protection.
It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
If the provisional double patenting rejections are overcome by a terminal disclaimer, claims 1, 3, 6-11, and 13-21 will be allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior art includes Negami (JP 2006-332373A, Machine Translation), Hiraga (JP 2017059656 A, Machine Translation), den Boer (US 2009/0194157 A1), and He (CN 103137717 A, Machine Translation). Negami discloses a solar cell comprising a n-type electrode, n-type layer, p-type layer based on a Cu-based oxide, and a back surface electrode which can include tin oxide ([0024][0027][0009]). Den Boer discloses that antimony, Sb, can be used as dopant for tin oxide, and that a Sb dopant in tin oxide improves transparency and conductivity ([0068]). He discloses that Cu can be doped in SnO2 and improves conductivity (Abstract). An affidavit filed Researcher Yamamoto discloses that the tin oxide layer is doped with Cu through heating of the Cu2O after the Sb doped SnO2 layer is formed, and that this results in lower ohmic resistant between the Cu2O and the SnO2 layer containing Cu and Sb. No teaching, suggestion, or motivation can be found in the prior art to have the entirety of claim 1, which would include a SnO2 containing Cu and Sb. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726